NOTICE OF ALLOWABILITY

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-21 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with C. Johnson on 1/5/20.
The application has been amended as follows: 

1.  (currently amended) A securing member for an internally coupleable joint, comprising: 
a body; 
a series of non-helical alternating ridges and grooves that define a series of alternating load bearing surfaces, the series of non-helical alternating ridges and grooves being configured to engage internal coupling features of a first component and 
wherein the series of non-helical alternating ridges and grooves are offset from first and second perimeter edges of the body a distance so as to facilitate a continuous, uninterrupted separation gap defined between the first and second components, upon joining the first and second components together[[.]],
wherein the body comprises a generally circular configuration, and having a separation defining opposite ends of the body to facilitate varying a diameter of the body to enable assembly of the securing member with the first and second components.

2. Cancelled

Allowable Subject Matter
Claims 1, 3-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Mabie is a solid piece connector, whereas Hirsch (showing the claimed features of claim 2) is a ring with a gap and a wedge.  It would be beyond the level of ordinary skill to modify the connector of Mabie with the features of claim 2 (shown by Hirsch) as doing so would eliminate the “continuous, uninterrupted separation gap” claimed in claim 1.  In addition, claim 1 is requiring the first and second components such that the claimed gap may exist.  
Regarding claim 8, Mabie is a solid piece connector, whereas Hirsch (showing the claimed features of claim 2) is a ring with a gap and a wedge.  It would be beyond the level of ordinary skill to modify the connector of Mabie with the features of claim 8, namely first and second ends of the securing member being configured to move radially outward (as shown by Hirsch), as doing so would eliminate the “continuous, uninterrupted separation gap” claimed in claim 8 (of Mabie).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635